United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1952
                                   ___________

Joyce Elaine Chapman,               *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Southern District of Iowa.
Jo Anne B. Barnhart, Commissioner   *    [UNPUBLISHED]
of Social Security,                 *
                                    *
             Appellee.              *
                               ___________

                             Submitted: December 19, 2003

                                 Filed: January 5, 2004
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Joyce Elaine Chapman appeals the district court’s1 order affirming the denial
of disability insurance benefits and supplemental security income. Having carefully
reviewed the record, see Mittlestedt v. Apfel, 204 F.3d 847, 850-51 (8th Cir. 2000)
(standard of review), we affirm.



      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
       In her January 1996 applications, Chapman alleged disability from chemical
allergies, a heart-valve problem, and other conditions. At a hearing an administrative
law judge (ALJ) posed a hypothetical to a vocational expert (VE) based on his
determination of Chapman’s residual functional capacity (RFC). The VE responded
that the hypothetical claimant could perform Chapman’s past telephone-survey job,
as well as the sedentary unskilled jobs of library aide, small-products assembler,
addressor, and telephone-quotation or mail clerk. The ALJ then determined that
Chapman could perform her past job as a survey worker or telephone solicitor, and
thus she was not disabled.

      We reject Chapman’s challenge to the ALJ’s credibility findings, as the ALJ
cited multiple valid reasons for finding her not entirely credible. See Anderson v.
Barnhart, 344 F.3d 809, 814 (8th Cir. 2003) (ALJ may discount subjective complaints
where inconsistencies appear on record as whole). Most of Chapman’s present
explanations for the record inconsistencies upon which the ALJ relied to discredit her
were offered at the hearing or in her pre-hearing reports. See id. (“touchstone” is that
credibility is primarily for ALJ to determine).

       Chapman suggests that the ALJ ignored the records of Dr. Richard Wilker, her
primary treating physician, in favor of the opinion of his partner, Dr. James Mansour,
who saw her only a few times. However, the ALJ was not required to summarize all
of the medical records, see Wheeler v. Apfel, 224 F.3d 891, 895 n.3 (8th Cir. 2000),
and more important, Dr. Wilker’s records do not help Chapman. Most of the
notations she references relate to her reports to Dr. Wilker, not to his findings; he
only suspected fibromyalgia; and he does not state in his notes that he agreed with her
decision to apply for disability. Further, even if Dr. Mansour was not Chapman’s
primary treating physician, his opinion was consistent with the findings of a
consulting physician, an allergist, and treating cardiologists. Cf. Holmstrom v.
Massanari, 270 F.3d 715, 720 (8th Cir. 2001) (treating physician’s opinion will be



                                          -2-
granted controlling weight if it is well supported by accepted diagnostic techniques,
and consistent with other substantial evidence).

       Chapman contends that the ALJ erred by discounting the opinion of Dr. George
Kroker (an internist who is board certified in environmental medicine) as to the
limitations imposed by her allergies. We disagree. At the time of the ALJ’s decision
Chapman had seen Dr. Kroker only twice; and as the ALJ noted, Chapman’s reported
symptoms were entirely subjective, and Dr. Kroker’s opinion conflicted with that of
the allergist. See Pearsall v. Massanari, 274 F.3d 1211, 1219 (8th Cir. 2001) (ALJ
may reject opinion of any medical expert, where it is inconsistent with record as
whole; it is ALJ’s function to resolve conflicts); Holmstrom, 270 F.3d at 720-21 (ALJ
properly discounted treating physicians’ opinions as to claimant’s RFC, in part
because they were based on relatively short-term treating relationships). Dr. Kroker
himself stated that the tests upon which he relied were not well accepted in the
medical community. See Brown v. Shalala, 15 F.3d 97, 99-100 (8th Cir. 1994)
(discussing such tests, and noting that environmental-illness diagnosis must be based
on medically acceptable diagnostic techniques).

      Finally, Chapman complains that the ALJ’s RFC findings did not take into
account her severe reactions to only small amounts of allergens. Because we
conclude that the ALJ properly discredited Chapman and properly discounted Dr.
Kroker’s opinion as to her RFC, we find that the RFC findings--which were
consistent with the RFC opinions of other physicians--were supported by substantial
evidence. See Pearsall, 274 F.3d at 1217-18 (it is ALJ’s responsibility to determine
RFC based on medical records, observations of treating physicians and others, and
claimant’s own description of her limitations).

       Chapman’s remaining arguments provide no basis for reversal. Accordingly,
the judgment is affirmed.
                      ______________________________

                                         -3-